                                                                          Page 1 of 2
          Case 2:18-cv-01949-KJD-GWF Document 6 Filed 11/13/18 Page 1 of 2


           Activity in Case MDL No. 2800 IN RE: Equifax, Inc., Customer Data Security Breach
           Litigation
           JPMLCMECF
           to:
           JPMLCMDECF
           11/13/2018 06:05 AM
           Hide Details
           From: JPMLCMECF@jpml.uscourts.gov
           To: JPMLCMDECF@jpml.uscourts.gov

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

                                            United States

                      United States Judicial Panel on Multidistrict Litigation

Notice of Electronic Filing

The following transaction was entered on 11/13/2018 at 9:03 AM EST and filed on 11/13/2018
Case Name:           IN RE: Equifax, Inc., Customer Data Security Breach Litigation
Case Number:         MDL No. 2800
Filer:
Document Number: 918(No document attached)

Docket Text:
***TEXT ONLY ENTRY***

NOTICE TO COUNSEL -
The Clerk of the Panel has determined the listed action(s) is not appropriate for
inclusion in this MDL. See Rule 7.1(b)(i).
-- NV/2:18-cv-01949

Signed by Clerk of the Panel Jeffery N. Luthi on 11/13/2018.

Associated Cases: MDL No. 2800, NV/2:18-cv-01949 (DP)

Case Name:       Shiu v. Equifax Information Services LLC
Case Number:     NV/2:18-cv-01949
Filer:
Document Number: 1(No document attached)

Docket Text:




file:///C:/Users/monica/AppData/Local/Temp/notes90C43B/~web6838.htm                         11/13/2018
                                                                          Page 2 of 2
          Case 2:18-cv-01949-KJD-GWF Document 6 Filed 11/13/18 Page 2 of 2


***TEXT ONLY ENTRY***

NOTICE TO COUNSEL -
The Clerk of the Panel has determined the listed action(s) is not appropriate for
inclusion in this MDL. See Rule 7.1(b)(i).
-- NV/2:18-cv-01949

Signed by Clerk of the Panel Jeffery N. Luthi on 11/13/2018.

Associated Cases: MDL No. 2800, NV/2:18-cv-01949 (DP)


MDL No. 2800 Notice has been electronically mailed to:

Arthur Mahony Murray      cdimaggio@murray-lawfirm.com, cfitzgerald@murray-lawfirm.com

David James Worley      David@ewlawllc.com, barry@ewlawllc.com

Roy E. Barnes     roy@barneslawgroup.com

Gary F. Lynch dhart@carlsonlynch.com, ecf@carlsonlynch.com, jetzel@carlsonlynch.com,
ktucker@carlsonlynch.com

Ranse Murphy Partin     ranse@conleygriggs.com, stephanie@conleygriggs.com

Craig A. Gillen    cgillen@gwllawfirm.com

MaryBeth V. Gibson      mgibson@thefinleyfirm.com, bstringfellow@thefinleyfirm.com

MDL No. 2800 Notice will not be electronically mailed to:

NV/2:18-cv-01949 Notice has been electronically mailed to:

S. Stewart Haskins, II shaskins@kslaw.com, danderson@kslaw.com, lbassett@kslaw.com,
sydney.wilson@kslaw.com

Craig K Perry     craig@craigperry.com

NV/2:18-cv-01949 Notice will not be electronically mailed to:




file:///C:/Users/monica/AppData/Local/Temp/notes90C43B/~web6838.htm                   11/13/2018
